                         UNITED STATES DISTRICT COURT                              JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. CV 19-1383-DOC (JPRx)                                             Date: April 22, 2019

Title: AUGUST B. DOPPES, ET AL V CALIFORNIA SCENTS, LLC


PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

              Deborah Lewman                                      Deborah Parker
              Courtroom Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:
         Michael Machat                                   Adam Obeid

PROCEEDINGS:         SCHEDULING CONFERENCE; MOTION TO REMAND CASE TO
                     LOS ANGELES SUPERIOR COURT [19]



     Scheduling Conference not held. For the reasons stated on the record, the Motion to
Remand Case to Los Angeles Superior Court is GRANTED.




                                                                                      :          11
                                                   Initials of Clerk      djl




CV (10/08)                         CIVIL MINUTES - GENERAL                                Page 1 of 1
